No. 98-30143
                                 -1-

               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-30143
                          Summary Calendar



UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee,

versus

ANDRE PATRICK STAGGERS,

                                           Defendant-Appellant.

                         - - - - - - - - - -
            Appeal from the United States District Court
                for the Middle District of Louisiana
                         USDC No. 97-CR-35-A
                         - - - - - - - - - -

                            May 28, 1999

Before HIGGINBOTHAM, JONES, and DENNIS, Circuit Judges.

PER CURIAM:*

     Andre Staggers appeals his conviction and sentence after being

found guilty of conspiring to violate the federal narcotics laws,

in violation of 21 U.S.C. § 846.   Staggers first argues that there

was insufficient evidence to support his conviction.       We review

Staggers’ sufficiency claim only for plain error because he failed

to renew his motion for a judgment of acquittal at the close of all



evidence.   See United States v. McCarty, 36 F.3d 1349, 1358 (5th


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                    No. 98-30143
                                         -2-

Cir. 1994).       Under the plain error standard, this court will

reverse only if there is a manifest miscarriage of justice.                               Id.

A review of the record indicates that there was sufficient evidence

to support Staggers’ conviction.                    Because the record contains

evidence pointing to Staggers’ guilt and because that evidence is

not   “so   tenuous      that      a     conviction    would       be    shocking,”        no

miscarriage of justice has occurred.                See id. (internal quotations

and citation omitted).

      Staggers also argues that the district court erred in imposing

a two-level enhancement for obstruction of justice based on his

false testimony at trial.                 He contends that some jurors are

predisposed to convict drug traffickers without proof beyond a

reasonable    doubt.          He   also    contends    that    an       enhancement       for

obstruction      of    justice      is     inappropriate       when      a       defendant’s

conviction is based solely on circumstantial evidence.                            Staggers’

contentions are meritless.             He has cited no authority to show that

the   district        court    clearly      erred     in    imposing         a    two-level

enhancement for obstruction of justice.                Accordingly, the district

court’s finding must be upheld.                See United States v. Gray, 105
F.3d 956, 972 (5th Cir. 1997) (upholding two-level enhancement for

obstruction of justice based on defendant’s false testimony at

trial because defendant cited no case law to show that the district

court’s finding was in error).

      Finally,    Staggers         contends    that    he    was    entitled         to   the

benefits of the “safety valve” provision.                   This contention is also

without merit.         Staggers was not entitled to the benefits of the

safety valve provision because, as the district court found, he has
                               No. 98-30143
                                    -3-

not shown that he truthfully provided the Government with all

information and evidence regarding his offense of conviction.                See

U.S.S.G.    §   5C1.2(5)   &   comment.    (n.3);   cf.    United   States    v.

Flanagan,   87 F.3d 121,   125   n.3   (5th   Cir.    1996)(stating   that

defendant may have satisfied burden of providing the Government

with all information and evidence regarding the offense when he

“acknowledged his participation and involvement in the instant

offense” in connection with accepting responsibility).

     AFFIRMED.